Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, part c) it is unclear whether “the resin” refers back to “synthesizing a resin” in the claim preamble, or to the “cationic exchange resin”.
In each of claims 14-19, it is unclear whether “the resin” refers back to “synthesizing a resin” in the claim 1 preamble, or to the produced resin of claim 1 or to the “cationic exchange resin” of claim 1.
In claims 15 and 16, it is unclear whether actual phosphate elution as a method step is recited, or if, instead, a hypothetical elution efficiency is being recited given actual use of the phosphate elution.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 11-17 and 19 are rejected as obvious under 35 U.S.C. 103 over the Verel et al non-patent literature (NPL) Publication of record (Verel), made of record in the Information Disclosure Statement (IDS) filed on 06/08/2021, a printed copy of which being present in the parent 15/493,310 patent application, in view of the Japanese patent publication JP 49072382, including the Derwent translated Abstract of ‘382 and Deetz et al PGPUBS Document US 2012/0024792 (Deetz). Paragraph numbers of PGPUBS Documents which are being relied upon are identified with “[ ]” symbols.
For claim 1, Verel discloses on page 1274, 1st column, 1st and 2nd full paragraphs, a method of synthesizing a cation (“cationic”) exchange resin for trapping the radionuclide, zirconium89 (89Zr) by the steps of: providing a cationic exchange group having carboxylate groups;
reacting or esterifying the carboxylate groups with an esterifying agent comprising TFP and ethyl-dimethyl-amino-propyl carbodiimide to form reacted ester groups; and
reacting the resin with a hydroxylamine HCL salt in the presence of a base (NaOH and MeOH) to produce the synthesized resin.
st column, 1st full paragraph and 2nd column, paragraph following “Analyses”).
The claims first differ by requiring the reacting of the carboxylate groups of Verel to explicitly constitute an activating of the groups. The Verel disclosure of the reacting or esterifying of the carboxylate groups with ester compounds suggests an “activating” of the carboxylate groups. Deetz teaches a process of improving cation exchange chromatographic media by reacting carboxylate groups on the media with active esters, thus teaching activating of the carboxylate groups of the cation exchange media [0004-0007, 0024-0028]. It would have been obvious to one of ordinary skill in the art of separations utilizing cationic exchange media, to have selected esters of the type which are active, thus activating the carboxylate groups of the resin of Verel, as taught by Deetz, to improve the affinity and ion exchange capacity of the carboxylate groups of the resin.
The claims secondly differ by explicitly requiring the reacting of the resin with hydroxylamine salt to constitute a reacting of the carboxylate groups of the resin with such salt. However, the translated Abstract of the JP reference, explicitly teaches carboxylate groups of a cation exchange resin being directly reacted with hydroxylamine HCL salt. It would have been further obvious to one of ordinary skill in the art of separations utilizing cationic exchange media, to have conducted the reaction of resin with hydroxylamine HCL salt disclosed by Verel, in such manner as to react the carboxylate groups with the hydroxylamine HCL salt, as taught by the JP reference, to improve total cation exchange capacity of the resin.

step b) or reacting/activating of carboxylate group being undertaken in the presence of a solvent for claim 8 (page 1274, column 1);
subsequent removal of the solvent under vacuum for claim 11 (page 1274, column 1); 
the analyte being the radionuclide 89Zr for claims 12 and 13 (page 1274, column 2);
packing the resin into a cartridge for claim 14 (page 1273, column 2); 
the resin having a Zr elution or trapping efficiency of 40-95% for claims 15-17 (page 1275, column 2; page 1276, column 2); and
the resin being a hydroxamate functionalized resin for claim 19 (page 1274, column 1) .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Verel et al NPL Publication in view of the Japanese patent publication JP 49072382, including the Derwent translated Abstract of ‘382 and Deetz et al PGPUBS Document US 2012/0024792 (Deetz), as applied to claims 1, 7, 8, 11-17 and 19, and further in view of Holmes et al PGPUBS Document US 2003/0124612 (Holmes). Paragraph numbers of PGPUBS Documents which are being relied upon are identified with “[ ]” symbols.
Verel discloses the solvent being employed in the synthesis of the cation exchange resin being an organic solvent (page 1274, column 1);. Claims 9 and 10 further differ by requiring such solvent to be a halogenated alkane, or specifically .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the Verel et al NPL Publication in view of the Japanese patent publication JP 49072382, including the Derwent translated Abstract of ‘382 and Deetz et al PGPUBS Document US 2012/0024792 (Deetz), as applied to claims 1, 7, 8, 11-17 and 19, and further in view of Marom et al PGPUBS Document US 2013/0046103 (Marom). Paragraph numbers of PGPUBS Documents which are being relied upon are identified with “[ ]” symbols.
Claim 18 also differs by requiring the synthesis process to be a one pot synthesis. Marom teaches such one pot synthesis of a cationic resin [0100, 0101]. It would have been further obvious to one of ordinary skill in the art of separations utilizing cationic exchange media, to have conducted the Verel synthesis process as a one pot synthesis, as taught by Holmes, so as to utilize less equipment in the synthesis, thus requiring less equipment installation and handling or maintenance. 
		ALLOWABLE SUBJECT MATTER
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 4-6 would distinguish in view of recitation of the base utilized in step c) being an amine, or specifically a tertiary amine or specifically, trimethylamine.
Claim 20 is deemed to be distinguished over all of the prior art, or deemed allowable. Claim 20 is deemed distinguished over all of the prior art applied against other claims of the application in view of further recitation of the activating agent comprising an alkyl ester of chloroformic acid or the carboxylic acid reacting step c) being conducted in the presence of a tertiary amine.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/09/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778